Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 1 of 30




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         16-CR-20549-SCOLA/OTAZO-REYES

   UNITED STATES OF AMERICA

         vs.

   PHILIP ESFORMES
   ______________________________/


                 ESFORMES’S SENTENCING MEMORANDUM
                AND REQUEST FOR A VARIANCE/DEPARTURE

         We submit this memorandum on behalf of Philip Esformes, to urge the Court

   to impose a sentence measured in years, not decades, so that this humbled and broken

   man can have a chance at redemption. Mr. Esformes intends to make a personal plea

   to the Court at sentencing, evidencing his contrition, regret, remorse, and acceptance

   of responsibility for conduct about which this Court heard during the trial.

         We propose a sentence, whether by departure or variance, that will accomplish

   through incarceration the harsh punishment that society seeks, but that does not

   amount to the kind of crushing sentence that so many judges, scholars, and even the

   President of the United States, feel are excessive and profoundly unjust.

         We have invited Rabbi Sholom Lipskar of Chabad’s Aleph Institute to address

   the Court about his personal observations of Mr. Esformes over the last 37 months.

   He will inform the Court of a new initiative by Aleph in collaboration with South
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 2 of 30




   Florida Behavioral Health Network (“Thriving Mind”). He will propose a sentence

   that combines a significant period of custodial incarceration with full-time, pro bono,

   community service as part of supervised release, through which the Court can

   achieve all the goals of sentencing, including punishment, rehabilitation and

   retribution.1

          By way of comparison, Gabriel Delgado, who was convicted of money

   laundering (just like Mr. Esformes) and was Mr. Esformes’s self-proclaimed 50/50

   partner, was facing a guideline range of 97-121 months under his plea agreement

   with the government, before consideration of his acceptance of responsibility and

   cooperation against Mr. Esformes. Initially Gabriel was sentenced to serve 55

   months, which sentence was ultimately reduced to 36 months after he testified

   against Mr. Esformes. Gabriel Delgado has completed the incarceration portion of

   his sentence.

          A sentence for Mr. Esformes of 120 months incarceration followed by 5,000

   hours of community service during 3 years of supervised release would represent a

   much harsher sentence for Mr. Esformes—more than triple the 36-month custodial



   1
    In advance of sentencing, we invite the Court to view the 13-minute informational
   video that features Aleph’s Rabbi Lipskar, Thriving Mind’s President Dr.
   Newcomer, and defendant’s father Morris Esformes, so that the court is acquainted
   with these organizations and their work. https://www.thrivingmind.org/thriving-
   mind-and-aleph-institute/.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 3 of 30




   sentence served by Gabriel Delgado—and still longer than the 110-month custodial

   sentence imposed upon Guillermo Delgado, who was convicted and sentenced for

   drug dealing. (It appears that, for strategic reasons, the government is delaying the

   filing of a motion to reduce Guillermo’s sentence until this Court imposes sentence

   upon Mr. Esformes.) And the punishment would continue insofar as Mr. Esformes

   would be laboring full-time, pro bono, as a community servant to discharge his

   5,000-hour obligation over the course of the period of court-imposed supervised

   release. The combination would produce an effective total sentence tantamount to

   13 years, the last three of which could be under the strictures of home confinement

   as a special condition of supervised release.

                     18 U.S.C. § 3553(a) SENTENCING FACTORS

                   (a)(1) Nature and Circumstances of the Offense and
                     the History and Characteristics of the Defendant

         The Court sat through two-months of trial, so it is intimately familiar with the

   nature and circumstances of the tried offenses. But the Court does not yet have a

   complete picture of the history and characteristics of the man who was on trial.

         As echoed by the more than one hundred letter-writers,2 including Isaac

   Weiss, Mr. Esformes and his family “have been the single door to knock on when

   our community, an organization, school, or individual was in need. Not simply


   2
     Mr. Esformes will submit to the Court tomorrow under separate cover all of the
   letters in support of Mr. Esformes.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 4 of 30




   writing a check and sending someone on their way, they take a personal interest and

   get involved on the most intimate level. Without question, our community would not

   be where we are today without their commitment and support.” (Isaac Weiss). The

   overwhelming response from employees, Rabbis, family members, and friends, who

   wrote letters to the Court in support of Mr. Esformes, describe a man whose life has

   been driven by helping those in need, by giving a hand to someone who was

   suffering, and by becoming a mantra of good for his community. Although each

   letter highlights a different part of Mr. Esformes, the common thread among them is

   Mr. Esformes’s loyal, kind, and compassionate being – his devotion and love for his

   children and his family, his benevolence and kindness to friends and strangers alike,

   his respect for his employees whether at the Esformes facilities or at home, and his

   lifetime of helping people with no fanfare, never seeking honor or credit even when

   it would have been justly deserved.

         The nursing homes and ALFs that Mr. Esformes operated delivered much

   needed care to a wide population of patients and residents in Miami-Dade County.

   As his employees describe, Mr. Esformes made sure everyone who worked at the

   facilities understood that patient care was the first priority, and that every resident

   was entitled to live in a clean home-like environment. Ronald Pearson states in his

   letter that Mr. Esformes would always tell his employees that the SNFs and the ALFs

   were home to those who resided there: “[Mr. Esformes] reminded us often that the
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 5 of 30




   residents are home and that we’re the guest, so we should treat them as such.”

         Nancy Rosenberg Given, who worked for Mr. Esformes for fifteen years,

   observed a man who “was devoted to his resident population. He cared for the

   mentally ill who are so often forgotten about in our society. He ensured that they had

   the best possible quality of life. He made that a priority for all of us who worked

   with him. He saw past a person’s mental illness and understood that each person was

   an individual who needed to be respected and loved.”

         To Mr. Esformes, his employees were more than just the people who worked

   for him. Francisco Quintana describes how “I was a young single father with no

   education really and I was headed nowhere fast. My future was not bright and I had

   no plans. I just knew that I wanted more for my son and myself. Meeting and

   working with Philip was my saving grace, he took me under his wing and gave me

   more opportunities than I ever thought possible He was my mentor and my friend.

   Today I am a Nursing Home Administrator. . . He helped so many people achieve

   their dreams, he helped people become nurses and administrators, when residents at

   Oceanside wanted to get married he made their wedding possible, when his

   employees had deaths in their families he would help with the funerals and when my

   youngest son was born and had complications and had to remain in NICU for over

   a month Philip called me daily to see how he was doing and arranged for me to have

   whatever time I needed off so that I can be with my family.”
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 6 of 30




         Another employee, Ana Bovo, describes how “I was just starting my Masters

   Degree at Barry University” when an important test was scheduled at the same time

   as an inspection of the Esformes facilities where she worked. “I was very distraught,

   thinking that I was going to fail my class. At the time I was a working mom with

   three young daughters and was feeling overwhelmed at the thought of failing my

   class. Philip saw me very upset and personally contacted my professor to see if he

   would excuse me.” The professor said No. Still, Mr. Esformes “was kind enough

   to excuse me so I could take my test.” Despite needing her at work for the inspection,

   Mr. Esformes recognized that taking the test was more important and granted Ms.

   Bovo the time. In 2005, Ms. Bovo’s “husband became very ill and was hospitalized

   for over a month . . . I could not leave his bedside. At no time did Philip deduct my

   pay or any of my paid leave.” Then, in 2009, “my father was diagnosed with

   leukemia and died in December . . . Philip again paid for any time I took off and did

   not deduct my pay.”

         Mr. Esformes’s charity was abundant and touched many lives, in big and small

   ways. Nereyda Lopez worked at Harmony for many years. In her letter, she

   describes how “when my brother suddenly passed away, my family and I were not

   financially prepared to endure the cost of a funeral, thanks to Philip my brother had

   a dignified funeral . . . After my brother’s passing, my son was a victim of a terrible

   crime. My son was shot in the back and was taken to the hospital in grave condition,
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 7 of 30




   the first person that went to my side at the hospital was Philip, he prayed with me

   and went into the ICU to my son’s side and prayed with him as well. Philip told me

   that anything I needed he was there for me.”

           Employees like Carla Bontemps have also described Philip’s “love for his

   staff and compassion for his residents are like no other operator . . . .” The Director

   of Nursing at North Dade Nursing and Rehabilitation, Carla describes how “there

   has not been a time when I have asked for something that I felt would improve the

   quality of life for our residents that [Mr. Esformes] hasn’t provided. He also makes

   sure that the staff has the necessary equipment and supplies to perform their work at

   the highest level possible. He visits the facility on a weekly basis to ensure this in

   person. He walks the entire building himself pointing out anything he feels needs

   correcting or improvement and makes sure that it is corrected. This is the dedication

   to the care of the residents that he has exhibited at every interaction I have had with

   him.”

           Aneta Mihale, the bookkeeper of various Esformes nursing homes, describes

   how Mr. Esformes “is very dedicated to his residents, family & employee’s [sic] and

   [a]lways made sure his residents are provided with excellent care and service.

   Always made sure they were taken care of. His residents and their care always came

   first . . . The residents love him. The community loves him. His friends & family

   love him. There are not a lot of people like this in this world and this is what we need
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 8 of 30




   more of. His dedication to the residents who entered his nursing homes was always

   #1. They always received the best care, always treated everyone like family.”

         Jackie Zapata, who worked at Oceanside, recounted that “[o]n July 15, 2015,

   my sister committed suicide at 38 yrs of age, and Philip reached out to me in a way

   that made me forever in his debt. He called me and told me whatever you need, as

   much time as you need, anything I can do, you just let me know.” Two years later,

   “[i]n 2007, he paid for my schooling to become a Licensed Practical Nurse, with no

   hesitation, because he was very pro people bettering themselves, and achieving

   lifelong goals. I saw him a countless times give money from his pockets to any of

   the residents that asked him for any money. He [would] just stick his hand in his

   pocket, and whatever bill came out, was what he gave, no questions asked.”

         Friends and family like Isaac Knopf describe Mr. Esformes as “someone that

   leads by example . . . Philip is a person that seeks out ways he can assist others, he

   does not wait for opportunities to knock on his door. Philip’s acts of kindness are

   not prejudice against anyone. The positive impact Philip had on my life is almost

   impossible to describe . . . Philip's desire to help others burns in his heart. Starting a

   food pantry for the poor, delivering packages to needy families when he was kid,

   donating basketball uniforms because a random student requested of him, attending

   school meetings, and arranging necessities to be delivered to people he's never met

   are some examples of the things that used to consume Philip's days.”
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 9 of 30




         Doni Cohen is one of Mr. Esformes’s “oldest and dearest friends.” They grew

   up together in Chicago and their families have been very close for more than 40

   years. Mr. Esformes “faced quite a bit of adversity growing up, but found a way to

   overcome and persevere even in the face of immense personal obstacles. Philip is

   competitive. He is intense. He is aggressive. He doesn't like to lose. He is uber

   motivated to succeed. And, with all of that, there is another side to Phillip which

   many people don’t see or understand. Unbeknownst to many, under his hard

   charging exterior, lies a kind, caring, supportive, and generous soul . . . My brother

   was terminally ill and spent many months at Children’s Memorial Hospital. Many

   times when at our house it was Philip who helped change my brother’s IV bags,

   helped carry him up to his bed off the bathroom floor when he was too weak, and it

   was Philip he brought him his spittoon when he had to throw up quickly and could

   not make it to the toilet in time.”

         For Thomas Hahn, his relationship with Mr. Esformes “changed about six

   years ago when I was approached by an acquaintance for financial help for a late

   middle-age woman whom I did not know, who had lost her husband a year prior.”

   Mr. Hahn raised some funds to help this woman, but was significantly short. He

   reached out to Mr. Esformes, seeking help for a stranger. “Mr. Esformes seemed

   truly interested in the plight of this woman he had never met or heard of before. He

   asked me how much we had raised and said he would match the total of the amount.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 10 of 30




    It was a large sum of money! Moreover, he volunteered to speak with people he

    knew at one of the Jewish social agencies my friend was dealing with, to ensure that

    the lady’s case would get appropriate attention . . . Mr. Esformes had only one

    condition for his contribution. We were not to disclose it to anyone and that

    definitely included the beneficiary.” For Mr. Esformes, helping this person in need

    was “clearly not made for any [other] reasons but out of a sincere desire to help and

    to act on his feelings of caring and compassion for another human being; in this case,

    a complete stranger. This all bespeaks Mr. Esformes to be a man of true character,

    sincere generosity and genuine compassion for others. I know only of a few,

    vanishingly small number of people who would've acted the same way he did.”

          Sharon Ciment has experienced Mr. Esformes’s charity and love for children

    in need: “He was always the advocate not only for his own children, but the less

    fortunate, those that were shunned by others. He made sure there was a place for

    them at his table, made sure they were always invited to his home. Welcoming them,

    and being protective of them as well.” Ms. Ciment describes how “I myself have

    seen Philip Esformes go before a tuition panel and plead and beg for admission for

    3 students who were not allowed entry into a school because of financial setbacks.

    I have seen him sit at beside the bed of a friend felled by a stroke, praying and

    comforting the family. This is the father who would coach his children’s teams,

    making sure that no child would be left behind because of his lack of skills. He has
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 11 of 30




    always been the champion of the less skilled and less fortunate.”

          Perhaps the most poignant letter was Moshe Behar’s, who rather than live in

    sorrow for his predicament, praises God for allowing him life to see his children

    marry and flourish. “[T]he person whom will be standing before you on the day of

    his sentencing is the same man who, not once but twice, swept into my life like an

    angel and gave me another opportunity at life. My name is Moshe Behar and I’m a

    paraplegic. I was in a horrible accident while riding my bicycle back in 2006 which

    almost took my life and since then, I’ve had to live my life in a wheelchair. Unable

    to take care of myself, unable to provide for my family. But a few years before that

    horrible accident, I was a strong, hardworking family man with a wonderful wife

    and three beautiful young children. And I had fallen on some hard times. After an

    unfortunate business venture did not go so well for me, I found myself in serious

    financial troubles and felt like I had no way out. That year, I prayed like I had never

    prayed before. And when I least expected it, an angel came into my life by the name

    of Philip Esformes. This man did not know me. This man did not owe me. Yet, he

    offered me, a complete stranger, an opportunity to get back on my feet and take care

    of the one thing that was most important to me; my family.”

          Today, Mr. Behar works and provides for his family thanks to Mr. Esformes.

    “Philip made a commitment to support me and my family so that I did not have to

    worry and could focus on my recovery full time. Thanks in part to him, I was able
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 12 of 30




    to live to see my daughter’s wedding day in 2017 and today I am blessed to be a

    grandfather to a beautiful baby girl. Philip will never be forgotten by me and I will

    be forever indebted to the acts of tremendous kindness this man has shown me and

    my family.”

          Whether it’s all the “instances of Philip helping people with their car

    payments, catching up with a delinquent mortgage, unpaid medical bills and

    educational expenses,” Fred Berkovits, or “providing advice, a shoulder to cry on,

    . . . packing boxes in a cold warehouse to be delivered to the poor, . . . making

    deliveries before the Holidays to those less fortunate, . . .” Joseph Knopf, Mr.

    Esformes’s “generosity and care for his fellow man was boundless.” Indeed,

    “[t]hose moments were what he lived for. It was his purpose.” Id.

          As the Court reads these letters, with stories told in choked voices, deep with

    emotion and boundless appreciation, the Court perhaps will better understand why

    everyone says that the Philip Esformes the Court listened to in Court is not the true

    man who stands before the Court for sentencing. Mr. Esformes is a man who has

    helped others live with dignity, who has empowered friends and strangers alike to

    embrace self-worth, whether through his legendary philanthropy and boundless

    generosity, or by sharing his love for life and his fellow man. As Rabbi Ranan

    Robinson says in his letter, “[t]he saying in the [Esformes] family was, ‘If you have

    two slices of bread, you give away one to someone in need. If you only have one,
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 13 of 30




    then you cut i[t] in half!’”

          The Talmud states that “words that stem from the heart, enter the heart.” Ira

    Reifer. The letters addressed to the Court stem from the heart of everyone whose

    life has been touched by Philip Esformes.

         (a)(2)(A) Need for the Sentence to Reflect the Seriousness of the Offense,
                Promote Respect for the Law, and Provide Just Punishment

          A sentence not exceeding ten years of incarceration followed by supervised

    release, including thousands of hours of community service (some or all of which

    while under home confinement), is life-altering “just” punishment that will account

    for the seriousness of the offense and promote respect for the law.

          The court in United States v. Prosperi, 686 F.3d 32, 48 (1st Cir. 2012),

    approved of the lower court’s reasoning that there is inherent punishment to a person

    who is forced into the criminal justice system for the first time:

          I think it is very difficult at times, for those of us who are judges or
          prosecutors or lawyers, to put ourselves in the shoes of a person with
          no prior experience with the criminal justice system who finds himself
          or herself accused of a crime. I do not think, sometimes, we fully
          recognize the anguish and the penalty and the burden that persons face
          when called to account, as these men are, for the wrong that they
          committed.

    The stress, fear, and shame of being a defendant in a criminal case—coupled with

    37 months of pretrial detention—have had a deep psychological impact on Mr.

    Esformes. For the rest of his life, he will carry the social stigma of being a convicted

    felon. Moreover, Mr. Esformes’s conduct and convictions have had permanent
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 14 of 30




    emotional and psychological consequences for his children. The appropriateness of

    the proposed sentence is supported by Mr. Esformes’s acknowledgment and

    acceptance of responsibility for his misconduct, as he will express personally to the

    Court at the time of sentencing. He will express his sincere desire to make amends

    for his bad behavior.

                 (a)(2)(B) Need for Sentence to Afford Adequate Deterrence

          Research studies show that the severity of punishment does not have as much

    of a general deterrent effect on crime as the certainty of being apprehended and

    punished. The Sentencing Project, a national non-profit organization engaged in

    research and advocacy on criminal justice policy issues, published the following

    findings:3

               Research to date generally indicates that increases in the
          certainty of punishment, as opposed to the severity of punishment, are
          more likely to produce deterrent benefits.4

                The Institute of Criminology at Cambridge University was
          commissioned by the British Home Office to conduct a review of
          research on major studies of deterrence. Their 1999 report concluded
          that “. . . studies reviewed do not provide a basis for inferring that
          increasing the severity of sentences generally is capable of enhancing
          deterrent effects.”5



    3
      Valerie Wright, Ph.D., Deterrence in Criminal Justice: Evaluating Certainty vs. Severity
    of Punishment, THE SENTENCING PROJECT (Nov. 2010), available at
    http://www.sentencingproject.org/doc/deterrence%20briefing%20.pdf.
    4
      Id. at 1.
    5
      Id. at 4.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 15 of 30




                    Daniel Nagin and Greg Pogarsky, leading scholars on deterrence,
              conclude that “punishment certainty is far more consistently found to
              deter crime than punishment severity, and the extra-legal consequences
              of crime seem at least as great a deterrent as the legal consequences.”6

              There are courts that have rejected the view that the sentencing goal of general

    deterrence can only be achieved by imposing a custodial sentence. In United States

    v. Prosperi, 686 F.3d at 34, the defendants were convicted after a jury trial of

    conspiracy to commit mail fraud and make false statements on a highway project,

    conspiracy to defraud the United States, eighty-three counts of making, and aiding

    and abetting the making of, a false statement on a highway project, and fifty counts

    of mail fraud, and aiding and abetting mail fraud. The defendants’ guidelines range

    was 87 to 108 months of incarceration. Id. at 39. After considering the § 3553(a)

    factors, the district court sentenced the defendants to six months of home monitoring,

    three years of probation, and 1,000 hours of community service. Id. at 41. In

    affirming the variance, the First Circuit noted that the district court “rejected the

    view that the interest in general deterrence could only be served by incarceration.”

    Id. On the issue of deterrence, the district court stated:

              There is one benefit, and only one, that I see in this case to
              incarceration, and that is the sanction of deterrence that an incarcerated
              sentence would pose for others. Beyond that, society’s interest in
              incarceration as opposed to atonement does not weigh heavily. There is
              no risk of recidivism on the part of either of these defendants.
              Incarceration will incur a large cost to taxpayers, and an even larger
              personal cost in Mr. Prosperi’s case to his ill wife and, to some degree,

    6
        Id.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 16 of 30




          to Mr. Stevenson’s family, as I recognize that they both play important
          roles as caregivers and caretakers in their families.

    Id. The First Circuit accepted the district court’s conclusion that home confinement

    with community service would provide sufficient general deterrence. Id.

          Here, of course, Mr. Esformes has already served a significant period of

    incarceration in a maximum security facility; he need not serve another decade in

    prison to achieve the goal of general deterrence.

        (a)(2)(C) Need to Protect the Public from Further Crimes of the Defendant

          The United States Sentencing Commission published a report setting forth

    statistical analysis on recidivism. Measuring Recidivism: The Criminal History

    Computation of the Federal Sentencing Guidelines, U.S. Sentencing Commission (May

    2004).7 According to this analysis, Mr. Esformes is a low risk of reoffending. The

    study showed that people are less likely to recidivate when they fall into the

    following categories: college graduates; those sentenced under the fraud guidelines;

    non-violent offenders; first time offenders; those who are employed; and non-drug

    users. The study also showed that recidivism rates decline relatively consistently as

    age increases. Id. at 11.

          In United States v. Clay, 483 F.3d 739 (11th Cir. 2007), the Eleventh Circuit



    7
            Available       at       http://www.ussc.gov/sites/default/files/pdf/research-and-
    publications/research-publications/2004/200405_Recidivism_Criminal_History.pdf.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 17 of 30




    affirmed a district court’s downward variance of 122 months based on the district

    court’s view that the defendant was not likely to re-offend. The Eleventh Circuit

    noted that a sentencing court is “require[d] . . . to consider characteristics of the

    defendant and the offense that make it more or less likely that the defendant will

    reoffend.” Id. at 745. The Court acknowledged: “Clay has fundamentally changed

    since his offense, poses a lesser risk to the community, and does not require

    incapacitation for too long.” Given the defendant’s rehabilitation, the Eleventh

    Circuit concluded that the variance was appropriate. Id. at 746. See also United

    States v. Cherry, 487 F. 3d 366, 369-70 (6th Cir. 2007) (granting a significant

    downward variance from the guideline range where the defendant presented a low

    risk of reoffending); United States v. Prosperi, 686 F.3d 32, 48 (1st Cir. 2012)

    (affirming non-custodial sentence where there was no risk of recidivism).

                            (a)(3) Kinds of Sentences Available

          The offenses of conviction do not carry a mandatory sentence. The Sentencing

    Guidelines are advisory and a guideline sentence is not presumptively reasonable.

    This Court has wide discretion to impose a sentence that is reasonable. Toward that

    end, we propose a sentence that includes a period of incarceration that satisfies the

    goals of punishment, retribution and deterrence, but stops short of crushing a

    defendant who can resume a productive life.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 18 of 30




           As the Court knows, the Esformeses are a traditional Jewish orthodox family,

    led by Philip’s father, Rabbi Morris Esformes. Throughout his lifetime, Rabbi

    Esformes has been a significant contributor to many non-profit organizations,

    including Chabad. And through the connection to Chabad, the Aleph Institute has

    been an important part of the Esformeses’ lives, particularly in the last 37 months

    while Mr. Esformes has been incarcerated.

           The Aleph Institute was founded in 1981 by Rabbi Sholom Lipskar, who

    continues to be the Institute’s Chairman today. https://aleph-institute.org/wp/. As

    described in his letter to Judge Lenard submitted during the bail proceedings, Rabbi

    Lipskar and the Aleph Institute have worked with the courts and the prison system,

    helping inmates through the worst time of their lives while also benefitting society

    at large.

           The Aleph Institute provides emotional and spiritual assistance to inmates and

    their shattered families, offering support to defendants who are in prison or in mental

    institutions. Aleph has also concentrated its efforts in advancing alternative

    sentencing options that benefit all involved. Recently, Aleph sponsored the

    Alternative Sentencing Key Stakeholder Conference at George Washington Law
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 19 of 30




    Center with the participation of more than 200 judges, congressmen, senators, prison

    officials, family counselors, and others.8

          Once defendants are released into the community, Aleph offers programs that

    teach self-empowerment, life skills, and fiscal responsibility to help them reintegrate

    successfully. Post-release accountability programs help defendants avoid re-

    offending and keeps them focused on the right path. “No one alone, no one

    forgotten” is the Aleph motto.

          Rabbi Lipskar has had more than 50 face-to-face meetings with Mr. Esformes

    at FDC. For hours they have prayed and studied together, and Rabbi Lipskar has

    counseled Mr. Esformes. Their time together has given Rabbi Lipskar a window into

    Mr. Esformes’s transformation, from the person that the Court heard on the

    recordings during the trial, to the man he is now – a man who is seeking redemption

    and an opportunity to show that he can contribute to, rather than burden, his family

    and his community. In Rabbi Lipskar’s view, a prison sentence that would be

    measured in years, not decades, followed by thousands of hours of community

    service as a condition of supervised release, would accomplish all the goals of

    punishment.




    8
      Complete videos of the Conference, which was broadcast on CSPAN, can be
    viewed at http://askssummit.com; or a short 10-minute synopsis is available at
    www.vimeo.com/171977443.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 20 of 30




             For example, given Mr. Esformes’s work history, after completing the

    custodial portion of his sentence, Mr. Esformes could be ordered to work full-time,

    pro bono, for an organization that is dedicated to helping individuals who suffer from

    mental illness. This is a segment of our community that is in desperate need of care,

    as the Court heard during the course of the trial. It is also a population that Mr.

    Esformes cares deeply about, and for which he provided compassionate support and

    treatment over the years.

             As the Court heard, Mr. Esformes would obsessively spend a substantial part

    of his professional time, including his Saturday nights, making rounds and visiting

    his facilities to ensure that residents lived in a dignified environment. Aside from the

    anecdotal and isolated views of three former employees and four (out of 14,000)

    patients, the vast majority of the trial witnesses were complimentary of the services

    provided at Mr. Esformes’s facilities.9 Indeed, the majority of the letters that will be

    submitted to the court by friends, family, and employees all emphasize the same

    positive attributes about Mr. Esformes: a deep love for his children, a devotion to

    charity and community, and a genuine commitment to the care of the residents at his

    facilities.

             The Esformes family has been supportive of non-profit organizations that

    focus their efforts in the mental health space. Aleph Institute is one such


    9
        A collection of that testimony is attached as Exhibit 1.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 21 of 30




    organization. This year, Aleph formed an alliance with the South Florida Behavioral

    Health Network, an organization led by Dr. John Newcomer and a board of directors

    that includes prominent state judges committed to alternatives for mentally ill people

    who would otherwise languish in the criminal justice system. Operating under the

    moniker “Thriving Mind,” South Florida Behavioral Health Network is developing

    the Miami Center for Mental Health and Recovery, a center that will serve people in

    poverty who have been diverted from the criminal justice system and who are

    suffering from mental health and substance abuse disorder. Presently, Thriving Mind

    funds and oversees services for uninsured individuals in Miami-Dade and Monroe

    counties, with a total population of almost 3 million people. Nationally recognized

    for evidence-based successful programs, Thriving Mind works with law

    enforcement and the courts to decriminalize mental illness and substance use

    disorders, promoting access to effective, accountable, and compassionate care.

          Given the direct impact Chabad and the Aleph Institute have had on Philip’s

    life, especially in the last 37 months, Philip’s father has ramped up his financial

    commitment to Aleph and, through Aleph, has also connected with Dr. Newcomer

    and Thriving Mind. In appreciation for all that Aleph has done for Mr. Esformes

    during his incarceration, and with a particular affinity for the work being done by

    Thriving Mind, Philip’s dad has donated generously, if not exclusively selflessly, to

    both organizations consistent with his history of contributing to non-profit
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 22 of 30




    organizations. It is Philip’s father’s hope, consistent with Aleph’s 38-year mission,

    that the Court will hear Aleph’s plea that the Court consider as an alternative to

    lengthy incarceration for his son, a custodial sentence of tolerable duration, followed

    by full-time community service as a condition of supervised release, at a non-profit

    organization, perhaps Thriving Mind, where pro bono help and care are desperately

    needed and where the contribution of time and effort can make a real impact in the

    lives of people suffering from drug abuse or mental illness.

          For the sentencing hearing on September 12, we have invited Aleph’s Rabbi

    Lipskar to address the Court about his observations of Mr. Esformes over the last 37

    months and to urge the Court to impose a sentence that will substitute a significant

    portion of the custodial sentence with thousands of hours of community service

    under supervised release. In advance of sentencing, we invite the Court to view the

    13-minute informational video that features Rabbi Lipskar, Dr. Newcomer and

    Morris Esformes, so that the court is acquainted with these organizations and their

    work. https://www.thrivingmind.org/thriving-mind-and-aleph-institute/.

     (a)(6) Need to Avoid Unwarranted Sentence Disparities Among Defendants With
            Similar Records Who Have Been Found Guilty Of Similar Conduct

          The Delgado Brothers have similar records as Mr. Esformes (if not worse as

    to Guillermo, who pleaded guilty to distributing narcotic drugs), and they were found

    guilty and have admitted guilt to similar conduct. Indeed, the government’s theory
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 23 of 30




    of prosecution is that the Delgado brothers worked hand-in-hand with Mr. Esformes

    to pay bribes and kickbacks and launder those funds.

          As to Gabriel Delgado, who pled guilty to a money laundering offense like

    the one upon which Mr. Esformes is being sentenced, the government agreed to a

    “TOTAL OFFENSE LEVEL – UNADJUSTED 30,” United States v. Delgado, Case

    No. 14-CR-20359-JEM (DE 212:8, Plea Agreement), i.e., before downward

    adjustments for acceptance of responsibility and cooperation, with a corresponding

    sentencing range of 97-121 months. Despite the similarity in records and conduct,

    Mr. Esformes has received twelve upward adjustment points that the government

    agreed to forego as to Gabriel Delgado: +2 for obstruction, +2 for sophisticated

    laundering, +2 for sophisticated means, +2 for mass marketing, +4 for role. All of

    these adjustments could have equally applied to Gabriel and/or Guillermo Delgado

    under the same theories that have made them applicable to Mr. Esformes.

          (i) Philip Esformes received an upward adjustment for obstruction of
          justice; Guillermo Delgado obstructed justice but did not receive the
          upward adjustment:

          Guillermo Delgado’s PSI report established that he obstructed justice by

    paying one witness hush money. As Judge Martinez stated:

          THE COURT: Well, it [the PSI report] says Guillermo Delgado began
          paying what was construed as hush money to Carmona and his then
          spouse. This money kept Carmona silent for a period of time, but
          eventually Carmona disclosed the full and true nature of his relationship
          with the Delgado brothers. Carmona himself has acknowledged the
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 24 of 30




          obstructive tactics employed to conceal the relationship he had with the
          Delgado brothers.

    [Delgado 1/20/17 Sentencing Transcript at p. 6 (DE 246)]. Delgado then threatened

    a second witness, Juan Dios Gomez:

          THE COURT: How do you construe the statement to Juan Dios Gomez
          "if you f--k me, I will hurt your family"? Doesn’t that sound bad?

    [Id. at p. 8]. Finally, during pretrial detention proceedings, Prosecutor Medina

    argued to Magistrate Judge O’Sullivan that Delgado had engaged in 11 acts of

    obstruction of justice:

          MR. MEDINA: Your Honor, the focus is the obstruction. That is the
          focus here. There are 11 recordings and in each meeting it is discussing
          don't tell the government what we did, stay silent, be quiet, don't say
          anything. That's what the obstruction piece is.

    [Delgado 5/20/14 Pretrial Detention Hearing at p. 39 (DE 24)].

          Nonetheless, at sentencing, the government agreed that the Court should not

    impose the obstruction enhancement. [Delgado 1/20/17 Sentencing Transcript at p.

    4 (DE 246) (“Guillermo Delgado’s objection to the recommendation that his

    sentence be increased for obstruction of justice. The government and I and the

    defense agree that it should not apply”)].
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 25 of 30




          (ii) Philip Esformes received upward adjustments for sophisticated
          means and sophisticated laundering; the Delgado Brothers engaged in
          the same conduct the Court has deemed sophisticated means and
          sophisticated laundering but the government agreed to forego the
          upward adjustment.

          Government exhibit 529JJ was prepared by Mr. Petron and lists 37 different

    bank accounts that Gabriel Delgado used during the commission of his crimes and

    that he admitted to in his numerous debriefings by the DOJ, the FBI, and various

    other agencies, and in his own prosecution:
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 26 of 30




          During Mr. Esformes’s trial, Delgado testified how he used his bank accounts

    to move checks and cash to pay kickbacks. Delgado testified that he tried to conceal

    the source of the money, and used fake contracts, leases, and independent contractor

    agreements in an attempt to legitimize the source of the funds. Delgado also testified

    that he directed his employee to inflate invoices to various Esformes facilities in

    order to conceal the source of funds, and then used those inflated invoices to obtain

    money that he later used to pay expenses and kickbacks. Delgado directed his

    employees on how to inflate the invoices and how to hide the excess funds he needed

    as expenses for various services or products.

          Brother Guillermo Delgado testified how he used the bank accounts of his

    restaurants and other businesses to move funds between accounts, some of which
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 27 of 30




    were titled in his name and others that were titled in the name of business entities or

    even third parties. This can be seen from the materials obtained in the middle of trial

    from government witness Michel Baldwin, who disclosed for the first time during

    his cross-examination that he had obtained from the FBI Excel spreadsheets which

    analyzed multiple bank accounts of the Delgados, including those in their personal

    names as well as those in the names of business entities, including La Covadonga

    and Family Rest. This is a screen shot of the Delgado bank accounts that the FBI

    analyzed and provided to Baldwin:
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 28 of 30




           The Delgado Brothers also put businesses and real estate in the name of

    employees rather than in their own names and used those employees as fronts with

    AHCA and other regulators in an effort to conceal their true ownership of various

    entities.

           Finally, Guillermo Delgado was debriefed by the FBI about his use of a banker

    over the years to help him open and close multiple accounts and move money

    between them in an effort to keep his own scheme going. The FBI-302 reports can

    be provided to the Court for review if necessary.

            (iii) Philip Esformes received an upward adjustment for mass
           marketing; the Delgados did not receive this upward adjustment even
           though the government’s theory of prosecution was that the Delgados
           were the marketers.

            According to the government, the Delgado Brothers and Nelson Salazar were

    among the people who “marketed” the Esformes Network in an effort to obtain

    patients. The government made similar allegations as to Odette Barcha. None of

    them received this upward adjustment.

           (iv) Philip Esformes received the maximum upward adjustment of +4
           because he “was an organizer or leader of a criminal activity that
           involved five or more participants or was otherwise extensive”;
           Gabriel Delgado was an organizer / leaders of a criminal activity that
           involved five or more participants or was otherwise extensive, but did
           not receive ANY role adjustment.

           Gabriel Delgado was a leader of at least (1) his sister Irene Trujillo who signed

    fake contracts and helped them move money, (2) Cruz Juarez who is described in
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 29 of 30




    FBI-302 reports as a front for various Delgado businesses including a pharmacy, the

    brains of the financial operation, and someone who helped the Delgado Brothers

    alter documents during inspections, (3) Nohelia Juarez, who prepared the inflated

    invoices, (4) Jorge Juarez, who the Delgados used to put AHCA licenses under his

    name to conceal the Delgados’s true ownership of facilities, and (5) Raymond

    Rodriguez, who was used to intimidate Nelson Salazar, threaten him with comments

    about cutting off a horse’s head, and who then showed up in Court during Salazar’s

    testimony and sat in the gallery watching Salazar testify about Salazar’s actions with

    Gabriel Delgado.

          Finally, the government contends that Gabriel Delgado was Mr. Esformes’s

    50/50 partner in all the activities alleged in the indictment, making Delgado subject

    to the enhancement also for his leadership role in extensive criminal activity as

    alleged by the government.
Case 1:16-cr-20549-RNS Document 1375 Entered on FLSD Docket 09/09/2019 Page 30 of 30




                                    CONCLUSION

          Mr. Esformes urges the Court to impose a sentence not to exceed 120 months

    incarceration, followed by 5,000 hours of full-time community service during 3

    years of supervised release.


                       Respectfully submitted,

                       BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                       201 South Biscayne Boulevard
                       Suite 1300
                       Miami, FL 33131
                       Tel: (305) 371-6421

                       /s/ Howard Srebnick
                       HOWARD SREBNICK
                         Fla. Bar No. 919063
                         HSrebnick@RoyBlack.com
                       ROY BLACK
                         Fla. Bar No. 126088
                         RBlack@RoyBlack.com
                       JACKIE PERCZEK
                         Fla. Bar No. 0042201
                         JPerczek@RoyBlack.com
